                 UNITED STATES COURT OF INTERNATIONAL TRADE

                     Before: The Honorable Jennifer Choe-Groves, Judge


 NORCA INDUSTRIAL COMPANY, LLC,

                     Plaintiff,

    and                                                 Consol. Court No. 21-00192
 INTERNATIONAL PIPING &
 PROCUREMENT GROUP, LP,

                     Consolidated Plaintiff,

    v.

 UNITED STATES,

                     Defendant.


         PLAINTIFF INTERNATIONAL PIPING & PROCUREMENT GROUP, LP’S
           RULE 56.2 MOTION FOR JUDGMENT ON THE AGENCY RECORD

         Plaintiff International Piping & Procurement Group, LP (“Plaintiff” or “IPPG”) moves for

judgment on the agency record under the United States Court of International Trade Rule 56.2.

         IPPG challenges the United States Customs and Border Protection’s November 6, 2020

Final Determination, as affirmed by the March 22, 2021 Administrative Review as being

unsupported by substantial evidence, arbitrary, capricious, an abuse of discretion, and otherwise

not in accordance with law.

         Specifically, the finished carbon steel butt-weld pipe fittings IPPG imported from Vietnam

are not covered, as a matter of law, by the antidumping duty order on carbon steel butt-weld pipe

fittings from the People’s Republic of China. There was thus no basis to initiate the investigation

under the Enforce and Protect Act, let alone find that IPPG imported covered merchandise into the

United States through evasion. Furthermore, the findings on which CBP bases its evasion
determination is the result of speculation, unsupported by substantial evidence, and, in fact, is

contradicted by record evidence. Finally, CBP deprived IPPG of due process throughout the

investigation by withholding documents from IPPG, and drawing adverse inferences against IPPG

based on perceived discrepancies in documents produced without providing IPPG notice and an

opportunity to address the alleged discrepancies.

       The Court consolidated IPPG’s action challenging CBP’s evasion determination, Int’l

Piping & Procurement Group, LP v. United States, Court No. 21-193, under Norca Industrial

Company, LLC v. United States, Consol. Court No. 21-00192. In view of this consolidation, and

to avoid duplicative filings presenting the same arguments challenging CBP’s evasion

determination, IPPG expressly incorporates and adopts in support of its motion for judgment the

Memorandum of Points and Authorities that Plaintiff Norca Industrial Company, LLC filed in

support of its Rule 56.2 Motion for Judgment on the Agency Record.

       WHEREFORE, IPPG requests that this Court enter an Order: (1) holding CBP’s Final

Determination, as affirmed by the Administrative Review, is not supported by substantial

evidence, is arbitrary and capricious, an abuse of discretion, and is otherwise not in accordance

with law; (2) vacating the Final Determination and Administrative Review, and (3) prohibiting

CBP from taking further adverse action based on the Final Determination, as affirmed by the

Administrative Review.

Date: August 20, 2021
                                                    Respectfully submitted,

                                                    /s/ Jeremy W. Dutra
                                                    Peter Koenig
                                                    peter.koenig@squirepb.com
                                                    Jeremy W. Dutra
                                                    jeremy.dutra@squirepb.com
                                                    Christopher D. Clark
                                                    christopher.clark@squirepb.com
SQUIRE PATTON BOGGS (US) LLP
2550 M Street, NW
Washington, DC 20037
(202) 457-6000

Counsel to Plaintiff International Piping &
Procurement Group, LP
                 UNITED STATES COURT OF INTERNATIONAL TRADE

                     Before: The Honorable Jennifer Choe-Groves, Judge


 NORCA INDUSTRIAL COMPANY, LLC,

                    Plaintiff,

    and                                                Consol. Court No. 21-00192
 INTERNATIONAL PIPING &
 PROCUREMENT GROUP, LP,

                    Consolidated Plaintiff,

    v.

 UNITED STATES,

                    Defendant.


                                              ORDER

         Upon consideration of Plaintiff International Piping & Procurement Group, LP’s Rule

56.2 Motion for Judgment on the Agency Record and other papers and proceedings herein, IPPG’s

Motion is GRANTED and it is hereby:

         ORDERED that the United States Customs and Border Protection’s November 6, 2020

Final Determination of evasion, as affirmed by the March 22, 2021 Administrative Review, is

reversed because it is unsupported by substantial evidence, and is arbitrary, capricious, an abuse

of discretion, and otherwise not in accordance with law; and is

         FURTHER ORDERED that CBP is enjoined from taking adverse action against IPPG

based on the November 6, 2020 Final Determination and March 22, 2021 Administrative Review.

         SO ORDERED.

Dated:                           , 2021
         New York, New York                         Jennifer Choe-Groves, Judge
